ORDER

PER CURIAM.
James Kelley (“Appellant”) was charged in the Circuit Court of Macon County with one count of burglary in the second degree, § 569.170, and one count of receiving stolen property, § 570.080. Evidence seized from Appellant’s home and car pursuant to a search warrant was admitted into evidence at trial, after which a jury found him guilty as charged. On appeal, Appellant claims the trial court erred in overruling his motion to suppress because the affidavit supporting the search warrant was insufficient in that it failed to state the basis of the informant’s knowledge and to show that police corroborated the informant’s information. Having reviewed the supporting affidavit, we find that the judge who issued the warrant had a sufficient basis for concluding that probable cause existed. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).